Title: General Orders, 9 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Tuesday May 9th 1780
            Parole Rariton  Countersigns K. P.
          
          [Officers] Of the Day Tomorrow[:] Colonel Livingston[,] Lieutenant Colonel Smith[,] Brigade Major Clinton’s Brigade
          The Jersey Brigade to be held in readiness to move with their baggage on the shortest notice.
          Robert Powers and Samuel Bell soldiers of the 10th Pennsylvania regiment also Jacob Justice and Thomas Brown of the 7th now under sentence of death for plundering the house of Mr Cornelius Bogart near Peramus; on a representation from their officers that they had previous

to the commission of the above crime behaved like good soldiers, and on the earnest intercession of Mr Bogart in their behalf: His Excellency the Commander in Chief is pleased to pardon them.
          At a Division general court martial whereof Lieutenant Colonel Murray was president Joseph Infelt and John Earhart soldiers in the 10th Pennsylvania regiment were tried for “attempting to desert to the Enemy.”
          The Court were clearly of opinion that they are Guilty of the Charges exhibited against them being a breach of the 1st Article 6th Section of the Articles of War and Sentence them [(]more than two thirds of the Court agreeing thereto) to suffer Death.
          The Commander in Chief confirms the Sentence.
        